Title: To Thomas Jefferson from Thomas Ritchie, 20 February 1826
From: Ritchie, Thomas
To: Jefferson, Thomas


                        My Dr Sir
                        
                            
                            Feb. 20th 1826.
                        
                    I have thought it right to address the Enclosed directly to yourself.The Bill will unquestionably pass both branches of the Legislature: in the House, on Saturday, it passed, as I presume you have heard, by 125 to 62: With the Senate, there can be no difficulty.—Should this measure contribute to smooth the remaining days of your valuable life, your friends will rejoice of it. The ill consequences which I confess that I dreaded from the malignant opposition of a few determind enemies, have not taken place. So far from it, it has called forth a profusion of good & high-minded feelings, which it is pleasing to contemplate. I would have made you up a little packet of the many kind things which distant Editors and others have said of you, if I thought you set the least value upon such evanescent Effusions.Should you think fit to notice Mr Cohan’s proposition, I should be glad to have one line from you on the matter. So far as I know him, I believe him to be a most correct man in his dealings, perfectly versed in his business:  whose political principles are the same as yours; and who would think  it an honor to serve you.I write, Sir, under the attack of a violent Influenza—& you will be good enough to excuse both my pen & my style.Most respectfully & Sincerely Yours,Thomas Ritchie